DETAILED ACTION
1.	 Claims 1-19 and 37 (now renumbered 1-20 for issue) are allowed.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for this examiner's amendment was given in a telephone interview with Mr. LEHBERGER, BENJAMIN (Reg. No. 56217) on8/6/2021. 

5.	The application has been amended as follows:
i.	In claim 37, on line 1 after “instruction” please insert -- stored in a non-transitory computer readable media --
6. The support of the above amendment is found for example in paragraph [0086] of PGPUB 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1 and 19 as a whole, closest art of record failed to teach or suggest among other thing:
“A method for constructing a sequencing template based on images, wherein the images comprise a first image, a second image, a third image and a fourth image of the same field of view respectively corresponding to base extensions of four types of bases A, T/U, G and C; a … the method comprises: combining any two of the images M1, M2, N1, N2, P1, P2, Q1 and Q2 for spot matching, such that the images M1, M2, N1, N2, P1, P2, Q1 and Q2 each participate in at least one combination to give a plurality of combination images each comprising a first overlap spot, with two or more spots distanced by less than a first predetermined pixel on a combination image being defined as a first overlap spot; and merging the first overlap spots on the plurality of combination images to give a spot set corresponding to the sequencing template.

8.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

9	Below are reference that teaches some limitations of the claims 1 and 19, but lacks the teaching of the limitations mentioned above. 
a.	“Training Data Generation for Artificial Intelligence-Based Sequencing”, US Patent Application Publication No: US 20200302225 A1, published on Sep.24, 2020, to Dutta et al., disclosed:
share a substantially matching base call sequence of the one of four bases with the at least some of the respective ones of the origin subpixels; and storing the analyte map in memory and determining the shapes and the sizes of the analytes based on the disjointed regions in the analyte map (see [0890]-[0897].A computer-implemented method of generating training data for neural network-based template generation and base calling, the method 
 
b.	“DNA image capturing and sequencing system with linkage adjustment function”, Chinese Patent Publication No: CN107765835A, published on April 27, 2016, to YIN JINLONG et al., disclosed: 
a DNA image capturing and sequencing system with a linkage adjustment function. An image processing and controlling system acquires map information, wherein m maps are acquired within sampling time intervals delta t, and m is an even number; the photographed maps with the same basic group are grouped, then judgment is carried out by adopting a redundancy judgment method, the photographed map information is compared with the standard basic group map information, A, T, C and G four kinds of basic group information is available, and the basic group types contained in the map information are determined. According to the system, the redundancy judgment method is adopted, so that the accurate positions with problems during the map acquisition can be effectively judged, and in addition, when an image is tested, a motion platform assembly adjusts the position change of a CCD camera according to the result of the overlap ratio, so that the physical factors influencing the image acquisition accuracy are eliminated; a liquid circuit control unit adjusts and controls the flow rate of a reagent, so that the reagent supply factor influencing image capturing is eliminated (see Abstract) 

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699